Citation Nr: 9920201	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  95-24 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to March 
1970.  In October 1970, he claimed service connection for a 
possible stomach ulcer.  A January 1971 rating decision 
granted service connection for "functional gastrointestinal 
syndrome."

In November 1980, the veteran claimed service connection for 
a psychiatric disorder.  An August 1981 rating decision 
granted service connection for delayed stress traumatic 
syndrome with functional gastrointestinal syndrome, and 
assigned a 30 percent evaluation under the provisions of 
Diagnostic Code (DC) 9411 (PTSD).  A September 1985 rating 
decision reduced the evaluation to 10 percent.

In December 1990, the veteran sought an increased evaluation, 
and a May 1991 rating decision denied that claim.  In a June 
1991 Notice of Disagreement, the veteran contended that he 
was unable to work due to his medical condition.  The 
Regional Office (RO) viewed that contention as a claim for a 
total (100 percent) disability rating due to individual 
unemployability based upon service-connected disabilities 
(TDIU), and sent the veteran an application, VA Form 21-8940, 
for increased compensation based on unemployability.  The 
veteran completed the application and returned it.  During 
the pendency of the appeal, a December 1991 rating decision 
increased the evaluation for PTSD with functional 
gastrointestinal syndrome to 30 percent, but failed to 
adjudicate the TDIU claim which had been solicited from the 
veteran.  A March 1994 decision by the Board of Veterans' 
Appeals (Board) increased, to 50 percent, the evaluation for 
PTSD with functional gastrointestinal syndrome, and also 
noted that the TDIU claim had not been adjudicated.

Thereafter, the RO sent the veteran another VA Form 21-8940, 
asked him to complete and return it, and he did so in June 
1994.  This appeal arises from a May 1995 rating decision of 
the Buffalo, New York, RO that denied the TDIU claim and also 
denied an increased evaluation for PTSD with functional 
gastrointestinal syndrome.  In his June 1995 Notice of 
Disagreement, the veteran did not refer to the TDIU claim.  
The August 1995 Statement of the Case identified, as the sole 
issue on appeal, an increased evaluation for PTSD with 
functional gastrointestinal syndrome.  In his August 1995 
Substantive Appeal, the veteran contended that PTSD, 
"together with physical disability," affected his ability 
to obtain and retain gainful employment.  (Emphasis in the 
original.)  At that time, his only service-connected 
disability was PTSD with functional gastrointestinal 
syndrome, but he had a number of other complaints including a 
back problem for which he used a cane.  Thereafter, neither 
Statements of the Case issued in March 1996, May 1996, and 
September 1998, nor statements of the veteran's 
representatives filed in September 1996, December 1998, and 
March 1999, addressed the TDIU claim that was originally 
solicited by the RO.  In view of the foregoing, the Board 
finds that the issue of TDIU is not in proper appellate 
status and is not now before the Board.


REMAND

A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs must submit evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded; then, if that burden is met, the 
Secretary has the duty to assist the claimant in developing 
additional evidence pertaining to the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78, 81-82 (1990); 
Lathan v. Brown, 7 Vet.App. 359, 365 (1995).  Except for 
evidentiary assertions that are inherently incredible or 
beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Here, the veteran contends 
that his PTSD is more disabling than indicated by the 
evaluation assigned.  His contention is presumed credible, 
the claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a), and VA has the duty to assist with the development 
of additional relevant evidence.  Johnston v. Brown, 
10 Vet.App. 80, 84 (1997); Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).

Development of evidence includes obtaining relevant records 
pertaining to the claim.  Littke v. Derwinski, 1 Vet.App. 90 
(1990).  Where, as here, the veteran seeks an increased 
evaluation for a psychiatric disorder, evidence regarding his 
history of employment and education could be relevant to the 
claim.  That is because the rating criteria for mental 
disorders focus on occupational and social impairment.  See 
38 C.F.R. § 4.130.  In this case, the veteran has been 
afforded VA vocational rehabilitation benefits, and the 
records thereof are constructively before the Board.  Bell v. 
Derwinski, 2 Vet.App. 611, 613 (1992).  Indeed, the March 
1996 Supplemental Statement of the Case alluded to some of 
those records.  However, they have not been associated with 
the file, thus frustrating the Board's obligation to render a 
decision based upon all the evidence and material of record.  
38 U.S.C.A. § 7104(a).  Records of the veteran's vocational 
rehabilitation must be obtained and associated with the file.

In addition, the veteran's service medical records include 
the report of a September 1967 entrance examination, at which 
he gave a history of frequent or terrifying nightmares and 
depression or excessive worry, and other history that 
suggested a preexisting mental disorder.  A January 1968 
treatment record noted that he had come to the post hospital 
because he had had an "emotional breakdown" that day.  A 
February 1968 outpatient treatment record noted that he was 
having trouble adjusting to the Army, was anxious, had been 
seen at the mental health clinic, and had another appointment 
scheduled.  Up to that point, he had not been in Vietnam.

A December 1969 outpatient treatment record noted that the 
veteran had been seen for "nerves" at the mental health 
clinic during the preceding month, and that he was having 
trouble controlling himself.  A December 1969 report by the 
chief of the social work service noted that he had seen the 
veteran twice each week since mid-November.  The report 
indicated that the veteran's father was an alcoholic and 
never gave him any attention, his mother shielded him, he had 
two younger siblings that he took care of during their 
childhood, and both of his siblings required psychiatric 
treatment.  The priesthood was his vocational goal, and he 
entered a seminary after high school.  However, he quit after 
two weeks as he could not stand the strain.  He joined the 
Army in an effort to resolve his emotional problems.  He had 
difficulty through basic training and advanced individual 
training, but did complete training after he was threatened 
with recycling.  He was then assigned to Vietnam, where he 
had no difficulties other than social isolation.  Currently, 
he was anxious and depressed, his self-control was tenuous, 
and he cried frequently during interviews.  The impression 
was moderate impairment due to an emotionally unstable 
personality since early childhood.

The veteran's DD Form 214 showed that he had been a supply 
clerk, that he had been stationed in Vietnam for one year, 
and that he had not been issued any awards or decorations 
suggesting that he engaged in combat with the enemy.

Reference is made, above and below, to the veteran's service 
medical records and DD Form 214 because it does not appear 
that that evidence has been considered by examiners or 
adjudicators.  In the examination and evaluation of a 
disability, it is essential that the disability be viewed in 
relation to its history.  38 C.F.R. § 4.1.

Further, the veteran's claim file was unavailable for a June 
1998 VA psychiatric examination.  The duty to assist includes 
providing the veteran with a thorough and contemporaneous 
examination that takes into account the records of prior 
treatment and examinations.  Green v. Derwinski, 1 Vet.App. 
121 (1991); Lineberger v. Brown, 5 Vet.App. 367 (1993); 
Waddell v. Brown, 5 Vet.App. 454 (1993); 38 C.F.R. § 3.326.

Finally, we note that service connection is in effect for 
PTSD, but the veteran has also been diagnosed with dysthymia.  
An examination is needed to determine the nature, extent, and 
effects, of PTSD symptoms and to distinguish the effects of 
PTSD symptoms from those attributable to mental disorders for 
which service connection has not been granted.  Mittleider v. 
West, 11 Vet.App. 181 (1998).

With regard to the needed examination, rating criteria 
address the effects of mental disorders, and were amended in 
November 1996.  When regulations concerning entitlement to a 
higher evaluation are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the criteria most favorable thereto.  Baker v. West, 11 
Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 Vet. App. 79 
(1997) (per curiam order); Karnas v. Derwinski, 1 
Vet.App. 308 (1991).  Moreover, examination findings must 
relate to rating criteria.  Massey v. Brown, 7 Vet.App. 204 
(1994).  Thus, based upon the findings reported by the 
appropriate medical examiners, adjudicators must apply both 
the old and the new rating criteria.

Pre-November 1996 regulations provided that social and 
industrial inadaptability were the basic criteria for rating 
psychiatric disorders.  38 C.F.R. §§ 4.129, 4.130.  Social 
integration was considered one of the best determinants of 
mental health and reflected the ability and desire to 
establish healthy and effective interpersonal relationships.  
However, in evaluating a disability, social inadaptability 
was to be evaluated only as it affected industrial 
adaptability.  38 C.F.R. § 4.129.  The severity of disability 
and, thus, the rating was to be based on actual 
symptomatology as it affected social and industrial 
adaptability.  Two important determinants of disability were 
time lost from gainful work and a decrease in work 
efficiency.  However, an emotionally sick veteran with a good 
work record was not to be underevaluated, nor was a veteran's 
condition to be overevaluated on the basis of a poor work 
record not supported by the psychiatric picture.  38 C.F.R. 
§ 4.130.

Current regulations provide that the diagnosis of a mental 
disorder must conform to the diagnostic criteria of the 4th 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, that findings on 
the examination report must support the diagnosis, and that, 
if these requirements are not met, the rating agency must 
return the report to the examiner.  38 C.F.R. § 4.125(a).  
The frequency, severity, and duration of psychiatric symptoms 
must be considered as well as the length of, and the 
veteran's ability to adjust during, periods of remission.  
The evaluation assigned must be based on all the evidence of 
record that bears on occupational and social impairment and 
not merely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a).  Finally, the extent of social impairment must be 
considered, but the evaluation may not be based solely upon 
social impairment.  38 C.F.R. § 4.126(b).  As above, we 
recognize that examiners must report medical findings, and 
adjudicators must apply the governing rating criteria to 
those findings.  It is therefore incumbent upon the RO to 
provide the examiner(s) with guidance sufficient to assure 
that the reported findings are adequate for rating purposes.

There are some constants in both the old and new regulatory 
scheme.  First, social adaptability is an important 
consideration, but it is only one consideration, and an 
evaluation cannot be based on that alone.  Second, a work 
record, or lack thereof, is also an important consideration 
to the extent that it reflects the effects of psychiatric 
symptomatology.  That is, a poor work record may be evidence 
of either inability to work or unwillingness to work.  The 
most significant factor under either the old or new 
regulatory scheme is evidence of the effects of psychiatric 
symptomatology.

VA addressed psychiatric examinations, and the effects of 
psychiatric symptoms, in response to comments to proposed 
regulations:

To be adequate for evaluation purposes . 
. . , an examination report must describe 
an individual's signs and symptoms as 
well as their effects on occupational and 
social functioning.  (Emphasis added.)

61 Fed. Reg. 52,696 (Oct. 8, 1996).

Under the present state of the record, the Board is unable to 
render a final decision.  Accordingly, the case is REMANDED 
to the RO for the following:

1.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers from whom he has received 
evaluation/treatment for mental disorders 
since 1993.  The RO should then obtain 
copies of all treatment records that have 
not already been associated with the 
file.

2.  The RO should obtain records of the 
veteran's VA vocational rehabilitation.

3.  Upon completion of the development in 
paragraphs 1 and 2, above, the veteran 
should be afforded a VA psychiatric 
examination to determine the nature, 
extent, and effects of that mental 
disability attributable solely to PTSD.  
Psychological testing should be conducted 
if warranted.  It is imperative that the 
examiner reviews this Remand decision, 
together with the veteran's claim folder, 
including pertinent service medical and 
vocational rehabilitation records, prior 
to the examination.  The effects of the 
symptoms of PTSD should be identified and 
distinguished from the effects of the 
symptoms of any other mental disorders 
diagnosed.  If the examiner is unable to 
make that distinction, then that fact 
must be noted for the record.  
Specifically, the examiner should explain 
how the veteran's current symptomatology 
differs from that which he demonstrated 
in service before he was sent to Vietnam.  
The examiner should, to the extent 
feasible, identify the functional 
impairment, particularly with regard to 
employability, attributable solely to 
PTSD.  The factors upon which the medical 
opinion is based must be set forth in 
detail in the report.

4.  After the foregoing actions have been 
taken, the RO should review the file to 
ensure completion of the required 
development.  When the required 
development has been completed, and all 
evidence obtained has been associated 
with the file, the RO should review the 
claim under the old and new rating 
criteria.  If the decision remains 
adverse to the veteran in any way, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned, if appropriate, to the Board.  The 
veteran need take no further action until he is informed, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet.App. 
129, 141 (1992); Booth v. Brown, 8 Vet.App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded to the RO by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court), for additional evidentiary development or 
other action, must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


